DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 12-13, 26, 28; claim 6, line 9; claim 7, lines 13, 25, 27; claim 11, line 9 recites “substantially constant” which is a relative term and renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Does substantially constant mean that a variation of 5, 10, 15, 20 or 30% in the irradiation distance is acceptable?  It is suggested to delete the phrase “substantially” or define the requisite degree in the claims.
Claims 2-5, 8-10 and 12 are objected to as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being obvious over Dang (US 2015/0035554) in view of Matsuda (US 2013/0119031) or Kudo (US 2016/0368088).
With respect to the limitations of claim 1, Dang teaches a workpiece-separating device (Figs 1, 2, 9, Abstract, 0025, debonding process) comprising: a holding (Fig 9, vacuum chuck 98, 0056) that detachably holds a workpiece of a laminated body (Figs 2-7, device wafer 21, handler wafer 22, adhesive layer 24, release layer 25, 0028) in which the workpiece that includes a circuit board (0023, integrated circuits formed on the active side of the device wafer) and a supporting body (handler wafer 22, 0021, the handler wafer can be formed of glass) through which laser beams pass are laminated with each other via a separating layer (release layer 25, laser ablated region 16, 0028) that peelably alters due to at least absorption of the laser beams; a light irradiation part (Fig 9, beam raster device 96, 0056) that irradiates the laser beams toward an entire face of the separating layer through the supporting body of the laminated body held by the holder (Figs 1-7); a controller (inherently having a controller that controls the functions of the laser processing device) that operates and controls the light irradiation part and the driver, the light irradiation part has a laser scanner (mirrors 96-1, 96-2, 0056, apparatus 90 are part of a laser scan system that is configured to scan a pulsed IR laser beam over the surface of the handler wafer 102 using a certain scan pattern) that moves optical axes of the spot-like laser beams pulse-oscillated from a laser source (laser beam source 92, 0057) and is configured to perform sweeping on the laminated body (Fig 10B, serpentine scan pattern, 0058); in an area of irradiation of the laser beams from the laser scanner toward the laminated body, an entire irradiated face of the separating layer is divided into a plurality of irradiation areas (Fig 10B, each scan line of the serpentine scan pattern), and irradiation from the laser scanner onto the respective divided irradiation areas is aligned irradiation in which the spot-like laser beams are arranged to partially overlap on a plane crossing the light irradiation direction (Fig 11, effective overlapping, 0060), and the controller performs control to perform the aligned irradiation onto one irradiation area of the plurality of irradiation areas (Figs 10B, 11) by at least an operation of the laser scanner (laser scanning apparatus 90, 0056) while maintaining the substantially constant irradiation distance (Fig 9, Z distance remains constant while scanner moves laser in X and Y directions, 0056), and after an entirety of one irradiation area of the plurality of irradiation areas is filled by the aligned irradiation with no gap (Figs 10B, 11), perform the aligned irradiation on a next irradiation area, and thereafter repeatedly perform the aligned irradiation for each of the irradiation areas similarly, thereby performing aligned irradiation on all of the plurality of irradiation areas finally (Figs 10B, 11).  
Dang discloses the claimed invention except for explicitly showing a driver that relatively moves a light irradiation position of irradiation from the light irradiation part with respect to the supporting body and the separating layer of the laminated body held by the holder in at least a direction crossing a light irradiation direction of irradiation from the light irradiation part while maintaining a substantially constant irradiation distance; and a controller that operates and controls the light irradiation part and the driving part.
However, Matsuda discloses a driver (Figs 1, 3, conveyance mechanism 32, 0022) that relatively moves a light irradiation position of irradiation from the light irradiation part with respect to the supporting body and the separating layer (base plate 1, workpiece material layer 2, workpiece 3), base of the laminated body held by the holder (workpiece stage 31, 0022) in at least a direction crossing a light irradiation direction of irradiation from the light irradiation part while maintaining a substantially constant irradiation distance (laser optical system 40 does not move in the Z direction to maintain a constant irradiation distance); and a controller (control unit 33, 0022) that operates and controls the light irradiation part and the driving part is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser workpiece-separating device of Dang silent to a driver and controller with a driver that relatively moves a light irradiation position of irradiation from the light irradiation part with respect to the supporting body and the separating layer of the laminated body held by the holder in at least a direction crossing a light irradiation direction of irradiation from the light irradiation part while maintaining a substantially constant irradiation distance; and a controller that operates and controls the light irradiation part and the driving part of Matsuda for the purpose of providing a known moving and controlling configuration that moves a workpiece in a desired location (0022) suitable for laser processing.
Additionally, Kudo also discloses a driver (Figs 1-3, X-axis moving means 40, Y-axis moving means 50, 0028) that relatively moves a light irradiation position of irradiation from the light irradiation part with respect to the supporting body and the separating layer of the laminated body (Fig 2, wafer W, tape T, 0027) held by the holder (chuck table 10, 0028) in at least a direction crossing a light irradiation direction of irradiation from the light irradiation part (beam applying unit 20, 0028) while maintaining a substantially constant irradiation distance (laser beam applying unit 20 does not move in the Z direction to maintain a constant irradiation distance); and a controller (control unit 100, 0028) that operates and controls the light irradiation part (21) and the driving part (40, 50) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser workpiece-separating device of Dang silent to a driver and controller with a driver that relatively moves a light irradiation position of irradiation from the light irradiation part with respect to the supporting body and the separating layer of the laminated body held by the holder in at least a direction crossing a light irradiation direction of irradiation from the light irradiation part while maintaining a substantially constant irradiation distance; and a controller that operates and controls the light irradiation part and the driving part of Kudo for the purpose of providing a known moving and controlling configuration that moves a workpiece in a desired location (0022) suitable for laser processing.
With respect to the limitations of claims 2, 3 and 8, Dang in view of Kudo discloses the light irradiation part has a lens that guides the laser beams from the laser scanner toward the separating layer, and the lens is a telecentric lens (Kudo, Fig 3, telecentric f-θ lens, 0032), in which a main light beam is arranged in parallel with an optical axis of the lens, or a non-telecentric lens in which the main light beam is arranged at a prescribed angle with respect to the optical axis; the driver has an X-axis moving mechanism and a Y-axis moving mechanism (Kudo, X-axis moving means 40, Y-axis moving means 50) that relatively move the holding member in two directions, which cross the light irradiation direction of irradiation from the light irradiation part, with respect to the light irradiation part.  
With respect to the limitations of claims 4, 5, 9 and 10, Dang teaches a distance between the laser beams irradiated across boundaries of the plurality of irradiation areas is set to be smaller than a beam diameter of each of the laser beams (Figs 10B, 11, small overlap area as compared to beam diameter); the controller (as evidenced by Matsuda or Kudo) performs control so that, as an order of irradiation of the laser beams from the light irradiation part onto the plurality of irradiation areas, irradiation is performed such that the irradiation areas that are precedingly irradiated and the irradiation areas that are subsequently irradiated are separated (Figs 10B, 11).
With respect to the limitations of claim 7, Dang teaches a workpiece-separating (Figs 1, 2, 9, Abstract, 0025, debonding process) method comprising: a holding process of detachably holding on a holder (Fig 9, vacuum chuck 98, 0056) a workpiece of a laminated body (Figs 2-7, device wafer 21, handler wafer 22, adhesive layer 24, release layer 25, 0028) in which the workpiece that includes a circuit board (0023, integrated circuits formed on the active side of the device wafer) and a supporting body (handler wafer 22, 0021, the handler wafer can be formed of glass) through which laser beams pass are laminated with each other via a separating layer (release layer 25, laser ablated region 16, 0028) that peelably alters due to at least absorption of the laser beams; a light irradiation process of irradiating the laser beams from a light irradiation part (Fig 9, beam raster device 96, 0056) toward an entire face of the separating layer through the supporting body of the laminated body held by the holder (Figs 1-7); the light irradiation part has a laser scanner (mirrors 96-1, 96-2, 0056, apparatus 90 are part of a laser scan system that is configured to scan a pulsed IR laser beam over the surface of the handler wafer 102 using a certain scan pattern) that moves optical axes of the spot-like laser beams pulse-oscillated from a laser source  (laser beam source 92, 0057) and configured to perform sweeping (Fig 10B, serpentine scan pattern, 0058) on the laminated body, in an area of irradiation of the laser beams from the laser scanner toward the laminated body in the light irradiation process, an entire irradiated face of the separating layer is divided into a plurality of irradiation areas (Fig 10B, each scan line of the serpentine scan pattern), and irradiation from the laser scanner onto the respective divided irradiation areas is aligned irradiation in which the spot-like laser beams are arranged to partially overlap on a plane crossing the light irradiation direction (Fig 11, effective overlapping, 0060), and in the relative moving process, the aligned irradiation is performed on one irradiation area of the plurality of irradiation areas (Figs 10B, 11) by at least an operation of the laser scanner (laser scanning apparatus 90, 0056) while maintaining the substantially constant irradiation distance, and after an entirety of one irradiation area of the plurality of irradiation areas is filled by the aligned irradiation with no gap  (Figs 10B, 11), the aligned irradiation is performed on a next irradiation area while maintaining the substantially constant irradiation distance, and thereafter the aligned irradiation is repeatedly performed for each of the irradiation areas similarly, thereby performing aligned irradiation on all of the plurality of irradiation areas finally  (Figs 10B, 11).
Dang discloses the claimed invention except for a relative moving process of relatively moving by a driver a light irradiation position of irradiation from the light irradiation part with respect to the supporting body and the separating layer of the laminated body held by the holder in at least a direction crossing a light irradiation direction of irradiation from the light irradiation part while maintaining a substantially constant irradiation distance.
However, Matsuda discloses a relative moving process of relatively moving by a driver (Figs 1, 3, conveyance mechanism 32, 0022) a light irradiation position of irradiation from the light irradiation part with respect to the supporting body and the separating layer (base plate 1, workpiece material layer 2, workpiece 3) of the laminated body held by the holder (workpiece stage 31, 0022) in at least a direction crossing a light irradiation direction of irradiation from the light irradiation part while maintaining a substantially constant irradiation distance is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser workpiece-separating method of Dang silent to a driver with the relative moving process of relatively moving by a driver a light irradiation position of irradiation from the light irradiation part with respect to the supporting body and the separating layer of the laminated body held by the holding member in at least a direction crossing a light irradiation direction of irradiation from the light irradiation part while maintaining a substantially constant irradiation distance (laser optical system 40 does not move in the Z direction to maintain a constant irradiation distance) of Matsuda for the purpose of providing a known moving and controlling configuration that moves a workpiece in a desired location (0022) suitable for laser processing.
Additionally, Kudo a relative moving process of relatively moving by a driver (Figs 1-3, X-axis moving means 40, Y-axis moving means 50, 0028) a light irradiation position of irradiation from the light irradiation part with respect to the supporting body and the separating layer of the laminated body (Fig 2, wafer W, tape T, 0027) held by the holder (chuck table 10, 0028) in at least a direction crossing a light irradiation direction of irradiation from the light irradiation part (beam applying unit 20, 0028) while maintaining a substantially constant irradiation distance (laser beam applying unit 20 does not move in the Z direction to maintain a constant irradiation distance) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser workpiece-separating method of Dang silent to a driver with the relative moving process of relatively moving by a driving part a light irradiation position of irradiation from the light irradiation part with respect to the supporting body and the separating layer of the laminated body held by the holder in at least a direction crossing a light irradiation direction of irradiation from the light irradiation part while maintaining a substantially constant irradiation distance of Kudo for the purpose of providing a known moving and controlling configuration that moves a workpiece in a desired location (0022) suitable for laser processing.

Claim 6 and 11 are rejected under 35 U.S.C. 103 as being obvious over Dang (US 2015/0035554) in view of Matsuda (US 2013/0119031) or Kudo (US 2016/0368088) as applied to claims 1 and 2, further in view of Kosmoski (US 2007/0084837).
With respect to the limitations of claim 6 and 11, Dang in view of Matsuda or Kudo discloses the claimed invention except for a length measurer that measures an irradiation distance from the light irradiation part to irradiated faces of the supporting body and the separating layer, the driver has a Z-axis moving mechanism that relatively moves the holder in the light irradiation direction from the light irradiation part with respect to the light irradiation part, and the controller operates and controls the Z-axis moving mechanism on a basis of measurement values measured by the length measurer to maintain the substantially constant irradiation distance from the light irradiation part to the plurality of irradiation areas when the laser beams are irradiated, for each of the plurality of irradiation areas, from the light irradiation part.  
However, Kosmoski discloses a length measurer (Figs 1, 4, 5, 6, beam position sensor 100, 0038-0040) that measures an irradiation distance from the light irradiation part to irradiated faces of the supporting body and the separating layer (layer 60, 62, 0029-0031), the driver has a Z-axis moving mechanism (Figs 1, 4A, fast positioner 50, Z-axis motion of freedom, 0026) that relatively moves the holder in the light irradiation direction from the light irradiation part with respect to the light irradiation part, and the controller (laser system controller 56, 0027) operates and controls the Z-axis moving mechanism on a basis of measurement values measured by the length measurer to maintain the substantially constant (Abstract, 0009, 0010) irradiation distance (as disclosed by Dang, Matsuda, Kudo) from the light irradiation part to the plurality of irradiation areas when the laser beams are irradiated, for each of the plurality of irradiation areas, from the light irradiation part is known in the art.  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser workpiece-separating device of Dang in view of Matsuda or Kudo silent to length measuring part and Z-axis moving mechanism with a length measurer that measures an irradiation distance from the light irradiation part to irradiated faces of the supporting body and the separating layer, the driver has a Z-axis moving mechanism that relatively moves the holder in the light irradiation direction from the light irradiation part with respect to the light irradiation part, and the controller operates and controls the Z-axis moving mechanism on a basis of measurement values measured by the length measurer to maintain the substantially constant irradiation distance from the light irradiation part to the plurality of irradiation areas when the laser beams are irradiated, for each of the plurality of irradiation areas, from the light irradiation part of Kosmoski for the purpose of providing a known measurement and height adjustment configuration that measure at multiple points on a target specimen or continuous real time measurement and monitoring of the target specimen surface topography and target specimen thickness to be performed during a laser machining process to permit fine tuning of laser energy delivered and result in higher quality target material removal (Abstract, 0009, 0010).

Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Dang (US 2015/0035554) in view of Matsuda (US 2013/0119031) or Kudo (US 2016/0368088) as applied to claims 1 and 5, further in view of Shingo (JP2017084910).  An English machine translation is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 12, Dang in view of Matsuda or Kudo discloses the claimed invention except for the irradiation areas that are preceding irradiated and the irradiation areas that are subsequently irradiated are separated by an intervening unirradiated area to form a discontinuous irradiation of the separation layer.  However, Shingo discloses the irradiation areas that are preceding irradiated and the irradiation areas that are subsequently irradiated are separated by an intervening unirradiated area to form a discontinuous irradiation (Fig 4a, c, d, irradiation pattern, Pgs 6-7) of the separation layer is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the workpiece-separating device of Dang in view of Matsuda or Kudo having an irradiation pattern silent to discontinuous irradiation areas with the irradiation areas that are preceding irradiated and the irradiation areas that are subsequently irradiated are separated by an intervening unirradiated area to form a discontinuous irradiation of the separation layer of Shingo for the purpose of providing a known discontinuous irradiation pattern that allows the separation layer to be formed as a divided region that is suitably degenerated and made brittle (Pg 6, Par 5).

Response to Amendments
Claim 1, 10-15 and 18 have been amended. 
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive. 
The applicant has argued on pages 10-14 about claims 1-5 and 7-10 that the combination of Dang in view of Matsuda or Kudo fails to disclose the limitations of claims 1 and 7 directed to “… a driver that relatively moves a light irradiation position of irradiation from the light irradiation part with respect to the supporting body and the separating layer of the laminated body held by the holder in at least a direction crossing a light irradiation direction of irradiation from the light irradiation part while maintaining a substantially constant irradiation distance; and wherein the controller performs control to perform the aligned irradiation onto one irradiation area of the plurality of irradiation areas by at least an operation of the laser scanner while maintaining the substantially constant irradiation distance, and after an entirety of one irradiation area of the plurality of irradiation areas is filled by the aligned irradiation with no gap, perform  the aligned irradiation on a next irradiation area while maintaining the substantially constant irradiation distance,…”; “a relative moving process of relatively moving by a driver a light irradiation position of radiation from the light irradiation part with respect to the supporting body . . . while maintaining a substantially constant irradiation distance, wherein in the relative moving process, the aligned irradiation is performed on one irradiation area of the plurality of irradiation areas by at least an operation of the laser scanner while maintaining the substantially constant irradiation distance, and after an entirety of one irradiation area of the plurality of irradiation areas is filled by the aligned irradiation with no gap, the aligned irradiation is performed on a next irradiation area while maintaining the substantially constant irradiation distance…” because the scanner of Dang is fixed and scans an entire area of the workpiece and does not need the movement mechanism of Matsuda or Kudo, the examiner respectfully disagrees.  
The scanning head of Dang works in combination with the vacuum chuck 98 to process the workpiece. The scanning head of Dang moves the laser beam in the X and Y and does not move in the Z direction and therefore maintains a substantially constant irradiation distance.  Additionally, Dang is silent to the movement of the vacuum chuck 98.  Both Matsuda or Kudo discloses a movement configuration that works in conjunction with the scanner head and allows for a workpiece of a large size to be processed by movement of the scanner head and movement of the workpiece.  Modify Dang in view of Matsuda or Kudo allows for a more versatile workpiece-separating device, where larger workpiece can be processed.
The applicant has argued on pages 15 and 16 that claims 2-6 and 8-11 are allowable because they are depended on allowable claims 1 and 7, the examiner respectfully disagrees because claims 1 and 7 are obvious as set forth in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
10/5/2022